NOTE: This order is nonprecedential.


  Winiteb ~tate~ QCourt of ~eal~
       for tbe jfeberal QCirmit

                 ERNEST PITTS, JR.,
                   Claimant·Appellant,

                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                  Respondent-Appellee.


                        2011-7182


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4560, Judge Alan G.
Lance, Sr.


                      ON MOTION


                       ORDER

    Ernest Pitts, Jr. moves for a 30-day extension of time,
until January 18,2012, to file his opening brief.

   Upon consideration thereof,

    IT Is ORDERED THAT:
PITTSv. DVA                                                  2
    The motion is granted. No further extensions should
be anticipated.

                                 FOR THE COURT


      DEC 2 1 2011               /s/ Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Jessica R. Toplin, Esq.
    Miguel F. Eaton, Esq.
s21                                          FILED .
                                    u.s. COURt OF APl'EALS fOR
                                      THE FEDERAL CIRCUIT

                                          DEC 21 2011